Ostrander, J.
(after stating the facts). We have read the record and are impressed that respondent had a fair trial. We do not commend the prosecuting attorney for the statements used by him indicated in the first, second, and third paragraphs of the foregoing statement of facts. But we are not satisfied that any prejudice to respondent resulted.
As to the other exceptions to the argument of the prosecuting attorney, they are based upon no rulings requested, or made, and need not be considered.
In so far as the prosecuting attorney talked to the jury about the possible sentence if there was a conviction, what he said appears to have been in reply to the argument of respondent’s counsel.
The court seems to have been of opinion that the discussion of the matter by counsel warranted, if it did not require, some statement from the court. We find in the statement which was made no evidence of solicitation or invitation to the jury, but an accurate statement of the law and of the duty of the court; the whole statement being in support of the general proposition that the jury should not be concerned with the matter of punishment at all. The charge, read as a whole, is a correct and a fair statement of applicable law. »
The conviction is affirmed.
Steers, C. J., and McAlvay, Brooke, Stone, and Bird, JJ., concurred. Moore and Kuhn, JJ., did not sit.